        Case 2:20-cv-00211-SCJ-JCF Document 1 Filed 09/11/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                 GAINSVILLE DIVISION

                                                          Civil Action No.:
DIANA LANCE,

                               Plaintiff,
       vs.                                                COMPLAINT FOR VIOLATIONS OF
                                                          THE FAIR CREDIT REPORTING ACT
NOBLE FINANCE AND TAX SERVICE OF
COMMERCE, LLC,
                               Defendants.                DEMAND FOR JURY TRIAL


       Plaintiff DIANCE LANCE (“Plaintiff”) brings this action against defendant NOBLE

FINANCE AND TAX SERVICE OF COMMERCE, LLC (“Noble” or “Defendant”), and alleges,

based upon Plaintiff’s personal knowledge, the investigation of counsel, and information and

belief, as follows:

                                   NATURE OF THE ACTION

       1.      This is an action to recover damages for violations of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (the “FCRA”). Defendant has been furnishing inaccurate payment status

information Plaintiff’s account that was included on Plaintiff’s TransUnion report. Although

Plaintiff disputed the reporting in writing, Defendant failed to correct the reporting. Plaintiff later

was denied an extension of credit based on information furnished by Defendant, and has been

forced to deal with aggravation and humiliation of a poor credit score. Accordingly, Plaintiff is

entitled to damages.

                                             PARTIES

       2.      Plaintiff resides in Jackson County, Georgia, and qualifies as a “consumer” as

defined and protected by the FCRA. Plaintiff is an individual, not an entity.



                                                  1
       Case 2:20-cv-00211-SCJ-JCF Document 1 Filed 09/11/20 Page 2 of 6




       3.      Defendant is a limited liability company organized under the laws of the State of

Georgia and is headquartered at 1819 N. Elm Street, Suite C, Commerce GA 30529. Defendant

qualifies as a “furnisher” of credit information under the FCRA.

                                JURISDICTION AND VENUE

       4.      The claims asserted in this complaint arise under §1681s-2(b) of the FCRA. This

Court has jurisdiction over the subject matter of this action under 28 U.S.C. §1331 and 15 U.S.C.

§1681p.

       5.      Venue is proper in this District under 28 U.S.C. §1391(b).

                              SUBSTANTIVE ALLEGATIONS

The FCRA

       6.      The FCRA is a federal statute designed to protect consumers from the harmful

effects of inaccurate information contained their consumer credit reports.       Thus, Congress

enshrined the principles of “fair and accurate credit reporting” and the “need to ensure that

consumer reporting agencies exercise their grave responsibilities with fairness” in the very first

provision of the FCRA. See 15 U.S.C. 1681a.

       7.      To that end, the FCRA imposes the following twin duties on consumer reporting

agencies (or credit bureaus): (i) credit bureaus must assure maximum possible accuracy of

information when preparing consumer reports, and set up reasonable procedures to maintain

compliance with this standard; and (ii) credit bureaus must reinvestigate the facts and

circumstances surrounding a consumer’s dispute and timely correct any inaccuracies.

       8.      Credit bureaus must immediately notify furnishers if a consumer disputes the

accuracy of information reported by that furnisher. Section 1681s-2(b) requires a furnisher, upon




                                                2
        Case 2:20-cv-00211-SCJ-JCF Document 1 Filed 09/11/20 Page 3 of 6




receiving a consumer’s dispute, to conduct an investigation, mark the accounts as disputed, and

update the reporting if necessary.

        9.      Plaintiff has a legally protected interest in Defendant fulfilling its duties under the

FCRA, so that the information is reported and maintained fairly, to support maximum levels of

confidentiality, accuracy, and relevancy.

Defendant Willfully Violated the FCRA and Harmed Plaintiff

        10.     Defendant has been furnishing inaccurate payment status information on Plaintiff’s

Noble account, which was then included on Plaintiff’s TransUnion credit report.

        11.     Specifically, although the account was closed and had a $0 balance, Defendant

reported that the payment status of the account was 60 days past due.

        12.     This reporting was materially misleading because it conveyed that Plaintiff was

currently delinquent on her payments, when that was not the case.

        13.     On June 17, 2020, Plaintiff disputed the reporting by submitting a written dispute

through TransUnion’s FCRA compliance department.

        14.     TransUnion, in turn and as required by federal statute, notified Defendant of

Plaintiff’s dispute.

        15.     The receipt of the dispute triggered Defendant’s obligation to conduct an

investigation, mark the account as disputed, and correct the misleading reporting.

        16.     Defendant, however, failed to conduct an investigation, failed to mark the account

as disputed, and failed to correct the misleading reporting.

        17.     Plaintiff was later denied an extension of credit based on information contained in

her TransUnion report, which included the misleading delinquency on the Honda account.




                                                  3
       Case 2:20-cv-00211-SCJ-JCF Document 1 Filed 09/11/20 Page 4 of 6




       18.     Plaintiff has been forced to deal with the aggravation, humiliation, and

embarrassment of a low credit score.

       19.     Accordingly, Plaintiff is entitled to damages.

                                       CAUSES OF ACTION

                                             COUNT I

             Against Defendant for Violations of the FCRA, 15 U.S.C. §1681s-2(b)


       20.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

       21.     Upon receiving notice of a dispute from a credit reporting agency, furnishers are

required to conduct an investigation and correct the misleading information as necessary, as

follows:

               After receiving notice pursuant to 15 U.S.C. § 1681i(a)(2) of a dispute
               with regard to the completeness or accuracy of any information provided
               by a person to a consumer reporting agency, the person shall –
               (A)     conduct an investigation with respect to disputed information;

               (B)     review all relevant information provided by the consumer
                       reporting agency pursuant to § 1681i(a)(2) of this title;

               (C)     report the results of the investigation to the consumer reporting
                       agency; [and]

               (D)     if the investigation finds that the information is incomplete or
                       inaccurate, report those results to all other consumer reporting
                       agencies to which the person furnished the information…

       15 U.S.C. § 1681s-2(b) (emphasis added):

       22.     Defendant failed to conduct a timely and reasonable investigation of Plaintiff’s

dispute after receiving notice thereof from TransUnion.

       23.     Defendant willfully, intentionally, recklessly, and/or negligently continued to

report inaccurate information to TransUnion.



                                                  4
        Case 2:20-cv-00211-SCJ-JCF Document 1 Filed 09/11/20 Page 5 of 6




       24.     Instead of removing the inaccurate information, Defendant improperly verified that

the reporting was accurate.

       25.     As a result of Defendant’s misconduct, Plaintiff has suffered actual damages in the

form of lost credit opportunities, harm to credit reputation and credit score and emotional distress

       26.     Defendant’s conduct was a direct and proximate cause of Plaintiff’s damages.

       27.     As a result of Defendant’s statutory violations, Plaintiff suffered statutory and

actual damages as described herein and is entitled to recover statutory, actual, and punitive

damages under 15 U.S.C. §§ 1681n and 1681o.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands a judgment:

       a)      awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

       b)      awarding attorney’s fees and costs, and other relief; and

       c)      awarding such other relief as to this Court may seem just and proper.

                                            JURY DEMAND
       Plaintiff demands a trial by jury.

DATED: September 11, 2020                      THE OAKS FIRM


                                                           /s/ Misty Oaks Paxton, Esq.
                                                         MISTY OAKS PAXTON, ESQ.
                                               3895 Brookgreen Point
                                               Decatur, Georgia 30034
                                               Tel: (404) 725-5697
                                               attyoaks@yahoo.com




                                                 5
Case 2:20-cv-00211-SCJ-JCF Document 1 Filed 09/11/20 Page 6 of 6




                             COHEN & MIZRAHI LLP
                             EDWARD Y. KROUB
                             DANIEL C. COHEN
                             MOSHE O. BOROOSAN
                             300 Cadman Plaza West, 12th Floor
                             Brooklyn, NY 11201
                             Telephone: 929/575-4175
                             929/575-4195 (fax)
                             edward@cml.legal
                             dan@cml.legal
                             moshe@cml.legal

                             Attorneys for Plaintiff




                               6
